  Case: 4:19-cr-00472-JAR-SPM Doc. #: 2 Filed: 06/20/19 Page: 1 of 1 PageID #: 4

                                 UNITED STATES DISTRICT COURT
                                                                                              f8lE1lJ:
                                 EASTERN DISTRICT OF MISSOURI                               JUN 2 0 2019
                                       EASTERN DIVISION
                                                                                      cAsuTE.s. oisrn1c1 COURT
                                                                                      ion     RN DISTRICT Ot MO
 UNITED STATES OF AMERICA,                        )                                             ST.LOUIS
                                                  )
                          Plaintiff,              )
                                                  )
                 v.                               )   ,
                                                  )
 JAMES STEVENS, JR., .                            )       4:19CR472 JAR/SPM
                                                  )
                          Defendant.              )

                                           INDICTMENT

                                              COUNT I

       The Grand Jury charges that:

       On or about January 18, 2018, in the County of St. Louis, Missouri, within the Eastern

, District of Missouri,

                                       JAMES STEVENS, JR.,   1




 the defendant herein, maliciously attempted to damage and destroy, by means of fire, the building

 and personal property at 3721 South Grand Boulevard, Saint Louis, Missouri, d/b/a Aldi

 Supermarket, owned by Aldi Einkauf GmbH & Compagnie, oHG (also known as Aldi Nord) as

 well as other real and personal property of Aldi Supermarket, headquartered in Essen~ Germany,

 which building and personal property were used in activity affecting interstate commerce .. ·

       In violation of Title 18, United States Code, Section 844(i).

                                                          A TRUE BILL.



                                                          FOREPERSON

 JEFFREY B. JENSEN
 United States Attorney


 JOHN T DAVIS, #40915M0''
 Assistant United States Attorney
